          Case 3:20-cv-02731-VC Document 192 Filed 05/18/20 Page 1 of 3




DAVID L. ANDERSON (CABN 149604)
United States Attorney
SARA WINSLOW (DCBN 457643)
Chief, Civil Division
WENDY M. GARBERS (CABN 213208)
ADRIENNE ZACK (CABN 291629)
SHIWON CHOE (CABN 320041)
Assistant United States Attorneys

        450 Golden Gate Avenue, Box 36055
        San Francisco, California 94102-3495
        Telephone: (415) 436-7031
        FAX: (415) 436-6748
        adrienne.zack@usdoj.gov

Attorneys for Federal Defendants

                                 UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA

                                     SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS, et al.,              )   Case No. 20-cv-02731 VC
                                                  )
        Plaintiffs,                               )   DEFENDANTS’ RESPONSE TO THE COURT
                                                  )   AND PLAINTIFFS’ QUESTIONS REGARDING
   v.                                             )   REMOVAL REASONS
                                                  )
DAVID JENNINGS, et al.,                           )
                                                  )
        Defendants.                               )
                                                  )


        In accordance with the Court’s Order (ECF 190), Defendants hereby respond to the Court’s

questions about the reasons for release descriptions and the two individuals Plaintiffs identified.

        Reasons for Release Descriptions.
        The “released for removal” description indicates that the detainee is being removed directly from

Mesa Verde or Yuba County Jail. The “transferred for removal” description indicates that the detainee

is being transferred to another facility for staging and removal via an ICE Air Operations-contracted

charter plane.

        ICE Air Operations is the air transportation arm of ICE. ICE Air Operations facilitates the
transportation and removal of aliens via commercial flights, and, since 2006, has transported aliens for

removal using air charter services. ICE Air Operations contracts for charter planes and schedules the

DEFENDANTS’ RESPONSE TO THE COURT’S QUESTIONS
Case No. 20-cv-02731 VC                 1
           Case 3:20-cv-02731-VC Document 192 Filed 05/18/20 Page 2 of 3




dates, times, and countries of removal. ICE Air runs charter removals from certain states and locations

in the U.S., including El Paso, Texas.

         Miguel Batres (A######885).
         Plaintiffs inquired about Miguel Batres, who was listed as “transferred for removal” from Mesa

Verde on May 12, but was then brought back to Mesa Verde. On May 12, the same day he was being

removed, Mr. Batres filed a motion to reopen, see 8 U.S.C. § 1229a(c)(7) and 8 C.F.R. § 1003.23(b),

which had the effect of staying his removal. Accordingly, ICE transported Mr. Batres back to Mesa

Verde.

         Jose Gutierrez Alvarez (A######837).
         Plaintiffs also inquired about Jose Gutierrez Alvarez, who was listed as “transferred for removal”

from Yuba on May 4, but is currently in ICE custody in El Paso, Texas. Mr. Gutierrez Alvarez was

originally transferred from Yuba County Jail to El Paso, Texas, and scheduled for removal via an ICE

Air Operations flight to El Salvador on May 8, 2020. Upon arrival at the ICE El Paso processing center,

Mr. Gutierrez Alvarez was placed in barracks 1. A detainee in the same barracks was tested for

COVID-19 on May 6, 2020, and the barracks was placed on restricted movement. Subsequently the

detainee tested positive for COVID-19, on May 8, 2020. As a result, barracks 1 was placed on

COHORT (quarantined). Mr. Gutierrez Alvarez was rescheduled for removal to occur via ICE Air

Operations charter on May 19, 2020. On May 16, 2020, another detainee in barracks 1 tested positive,
so the detainees in that unit, including Mr. Gutierrez Alvarez, are under Cohort (quarantined) again.

Thus, Mr. Gutierrez Alvarez will not be removed on May 19, 2020. The earliest his removal may be

rescheduled for is June 5 or June 12, 2020. In accordance with Immigration Health Service Corp

(IHSC) guidelines, Mr. Gutierrez Alvarez has not been tested for COVID-19 because he has not

displayed any symptoms.




DEFENDANTS’ RESPONSE TO THE COURT’S QUESTIONS
Case No. 20-cv-02731 VC                 2
        Case 3:20-cv-02731-VC Document 192 Filed 05/18/20 Page 3 of 3




DATED: May 18, 2020                        Respectfully submitted,

                                           DAVID L. ANDERSON
                                           United States Attorney

                                           /s/ Wendy M. Garbers
                                           WENDY M. GARBERS
                                           Assistant United States Attorney




DEFENDANTS’ RESPONSE TO THE COURT’S QUESTIONS
Case No. 20-cv-02731 VC                 3
